NOTE: This order is n0nprecedentia1.
United States Cou1“c of AppeaIs
for the Federal Circuit
ANTOINE SHOCKLEY,
Plain,tiff-Appellant,
V.
JOHN FOX, WARDEN, T.C. OUTLAW, RICARDO
RIOS, ASSISTANT WARDEN, G. MALDANEDO,
REGIONAL DIRECTOR, AND HARRELL WATTS,
NATIONAL INMATE APPEALS ADMINISTRATOR,
Defendan,ts-Appellees, `
and
RICARDO PIZARRO, HOSPITAL
ADMINISTRATOR, DR. JOHN WOMBLE, AND DR.
ANTONIO VILLASAN,
Defendants-Appellees,
and
DR. HOLCOMBE AND DR. CHRISTI,
Defend0m,ts-Appellees.
2011-1063
Appea1 from the United States Dist1'ict C0urt for the
East;ern District of Texas in case n0. 07-CV-0904, Judge
R0n Clark.

SHOCICEY V. FOX 2
ORDER
Upon review of Antoine Shockley’s recently docketed
appeal, we consider whether Shockley should be directed
to show cause why his appeal should not be dismissed for
lack of jurisdiction or transferred to the United States
Court of Appeals for the Fifth Circuit pursuant to 28
U.S.C. § 1631.
Shockley filed a complaint alleging constitutional
rights violations. The United States District Court for the
Eastern District of Texas dismissed the complaint for
failure to state a claim upon which relief may be granted
Shockley filed an appeal seeking review by this court.
This c0urt’s jurisdiction over appeals of district court
decisions is limited primarily to cases involving patents
and suits against the United States not exceeding
$10,000. See 28 U.S.C. §1295 (a)(1), (2). lt does not
appear that Shockley’s appeal is within this court’s juris-
diction.
Accordingly,
IT ls ORDERED THAr:
(1) Shockley is directed to show cause within 21 days
of the date of filing of this order why his appeal should
not be dismissed or transferred to the Fifth Circuit. The
appellees may also respond within that time
(2) The briefing schedule is stayed

3 SHoCKLEY v. FOX
FoR THE CoURT
NOV 23 2010
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Ant0ine Shock1ey
Carol Marie V. Garcia, Esq.
. . Fl
A“d"ea H Pa1"k‘”" ESq u.s.coum o'F§P>EAss¢=on
320 ms FEnERALc1Rcun
NUV_ 23 2010
.lAN HORBAL¥
CLERK